Case 1:18-cV-0116O-LI\/|B-TCB Document 22 Filed 11/14/18 Page 1 of 1 Page|D# 180

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

WAREHOUSE GOODS, LLC )
Plaintiff, §

v. § 1 :18-cv-1 160 (LMB/TCB)
GNLLN.COM §
Defendant. §
ORDER

The Clerk having entered a default against the defendant on November 8, 2018, it is
hereby

ORDERED that plaintiff file a motion for default judgment and an accompanying
memorandum setting forth the factual and legal support for findings that (a) this court has subject
matter and personal jurisdiction, including how the defaulting defendant was served and why that
service was proper; (b) the complaint alleges facts establishing all the necessary elements of one
or more claims on which relief can be granted; and (c) plaintiff can receive the damages and any
other relief sought, with specific references to affidavits, declarations, or other evidence
supporting such relief, and it is further

ORDERED that plaintiff file a Notice setting the hearing of the motion for default
judgment for 10:00 a.m. on Friday, December 14, 2018, before the magistrate judge to whom
this action is referred, or in event of a conflict, then on the date obtained from the chambers of
the magistrate judge, and mail copies of the notice, motion, and memorandum to the defaulting
defendant at their last known address, certifying the same to the court.

The Clerk is directed to forward a copy of this Order to counsel of record, who is directed

to forward a copy of this Order to the defaulting defendant

 

w
Entered this / ’_'i day of November, 2018.

 

Leonie M. Brinkerri/a . , '_ z
United States District Judge <*¥* ' ’“""

 

Alexandria, Virginia

